DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of January 22, 2021 to the non-final action mailed October 27, 2020, has been entered. Claim 1 has been amended, claims 13 and 32-61 have been cancelled, and no claims have been newly added.  Claims 1-12 and 14-31 are pending and under instant examination.

Response and Maintained Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




	Regarding claim 1, Fox discloses a method of preparing a composition comprising individual polycaprolactone polymeric nanowires comprising applying polycaprolactone to a poly(meth-methacrylate) film, positioning  porous aluminum oxide membrane onto the coated polymer and apply heat  causing the polycaprolatone to melt and be drawn into the pores of the aluminum oxide membrane and dissolving the membrane structure’; wherein each pore that had polycaprolatone melted into it formed an individual nanowire (page 3 paragraph 2), and wherein the porous aluminum oxide membrane with the silicone wafer with a surface coating of polycaprolactone and heated (page 3 paragraph 2).  The contact between the polycaprolactone and the porous aluminum oxide membrane would create at least some pressure, which causes the melted polycaprolactone to be forced into the pores of the membrane when heated.
	With respect to the newly added language that the nanowires are discrete nanowires and not connected together, Fox discloses that the fabrication approaches results in densely packed PCL nanowires, wherein the nanowires form clusters (page 3 paragraph 4.



	Regarding claims 3, 4, and 6, Fox discloses dissolving the  template with NaOH (page 3 paragraph 2).

	Regarding claims 7 and 9, Fox discloses heating the polymer coated substrate to above the melting point of the polymer (page 3 paragraph 3), which according to claim 9 is a method of flattening.

	Regarding claim 8, Fox discloses wherein the polycaprolatone is spun cast and heated to above the melting point both these methods would remove solvent from the composition (page 3 paragraph 2).

	Regarding claims 10 and 11, Fox discloses heating the polymer coated substrate to above the melting point of the polymer (page 3 paragraph 3).


	Regarding claim 12, Fox discloses wherein polycaprolactone was heated to 80°C (page 3 paragraph 3), this is about  20°C higher than its melting point as the melting point is about 60°C as evidenced by Jiang (page 120 section 6.4.1). 



	Regarding claims 15-18, Fox discloses wherein the template structure is the porous metal aluminum oxide membrane (page 3 paragraph 2 and Figure 1).

	Regarding claims 21 and 22, Fox discloses wherein the polymer is polycaprolactone (page 3 paragraph 1).

	Regarding claims 25 and 26, Fox discloses wherein nanowire has a diameter of 12-350 nm including a diameter of about 200nm (page 4 paragraph 1).

	Regarding claims 27 and 28, Fox discloses wherein nanowire has a length from 5 to 15 µm thick (page 4 paragraph 1).

	Regarding claims 29 and 30, as Fox discloses wherein nanowire has a diameter of 12-350 nm including a diameter of about 200nm (page 4 paragraph 1) and a length from 5 to 15 µm (page 4 paragraph 1), this results in an aspect ratio of width to height is 2 or higher and 5 or higher.




	Claim(s) 1-12, 14-19, 21-24, 27, 28, and 31 remain rejected in modified form under 35 U.S.C. 102(a)(1) as being anticipated Du et al. (ACS Applied Materials & Interfaces; 2012, 4, 4643-4650) as evidenced by Jiang et al. (Handbook of Biopolymers ad Biodegradable plastics, 2013 Chapter 6 Biodegradable Polymers and Polymer Blends page 120 section 6.4.1) for reasons of record.

	Regarding claims 1-4, 6, 15-18, 21, and 22 Du discloses methods of preparing a composition comprising individual polymeric polycaprolactone nanowires by positioning  a double template above a polycaprolactone  film wherein the first layer of the template is an aluminum grid and the second template layer is a porous aluminum oxide membrane  onto the polycaprolatone film and apply heat causing the polycaprolatone to melt and be drawn into the pores of the aluminum grid and the aluminum oxide membrane;  and dissolving the  grid and membrane structure template with a sodium hydroxide solution (page 4644 section 2.2  Figure 1); wherein each pore of the aluminum oxide membrane that had polycaprolatone melted into it formed an individual nanowire; and wherein the porous aluminum grid aluminum oxide membrane is brought into contact with the polycaprolactone film (page 4644 section 2.2 Figure 1), and bringing the porous aluminum oxide membrane with the polycaprolactone disc and heating (page 3493 section 2.1).  



	Regarding claim 5, Du discloses wherein the template is in two pieces the first layer is an aluminum grid and the second template layer is a porous aluminum oxide membrane and dissolved in a NaOH base (page 4644 section 2.2  Figure 1).  Accordingly, Du discloses wherein the template is broken into two distinct parts.

	Regarding claims 7 and 9, Du discloses heating the polymer film to above the melting point of the polymer (page 4644 section 2.2 Figure 1), which according to claim 9 is a method of flattening.

	Regarding claim 8, Du discloses wherein the polycaprolatone is heated to above the melting point and freeze dried (page 4644 section 2.2 Figure 1), both these methods would remove solvent from the composition.

	Regarding claims 10 and 11, Du discloses heating the polymer coated substrate to above the melting point of the polymer (page 4644 section 2.2 Figure 1).



	Regarding claim 14, Du discloses bringing the porous aluminum grid and aluminum oxide membrane with the polycaprolactone film and (page 4644 section 2.2 Figure 1). The contact between the polycaprolactone and the porous aluminum grid and aluminum oxide membrane would create at least some pressure, which causes the melted polycaprolactone to be forced into the pores of the grid and membrane when heated.

	Regarding claims 19, Du discloses purifying the composition with distilled water (page 4644 section 2.2).

	Regarding claims 23 and 24, Du discloses wherein the molecular weight of the polycaprolactone is 65,000 Da (page 4644 section 2.1).

	Regarding claims 27 and 28, Du discloses wherein the length of the nanowires varied from 2 to 20 µm (page 4646 column 1, paragraph 1).

	Regarding claim 31,Du does not disclose the nanowire as hollow (page 4644 section 2.2 Figure 1) and therefore a lumen would not be present.



	Regarding claims 1-4, 6, 15-18, 21, and 22 Bechara discloses methods of preparing a polycaprolactone nanowire comprising individual polymeric nanowires by positioning a polycaprolactone disk on a surface on a template layer of porous aluminum oxide membrane  and apply heat, the heat causes the polycaprolatone to melt and be drawn into the pores of aluminum oxide membrane;  and dissolving membrane with a sodium hydroxide solution (page 3493 section 2.1 and Fig. 1); wherein each pore of the aluminum oxide membrane that had polycaprolatone melted into it formed an individual nanowire.
	With respect to the newly added language that the nanowires are discrete nanowires and not connected together, Bechara discloses individual polymeric nanowires in Fig. 2 d. 

	Regarding claims 7 and 9, Bechara discloses heating the polymer film to above the melting point of the polymer (page 3493 section 2.1) which according to claim 9 is a method of flattening.

	Regarding claim 8, Bechara discloses wherein the polycaprolatone is heated to above the melting point and drying (page 3493 section 2.1) both these methods would remove solvent from the composition.

	Regarding claims 10 and 11, Bechara discloses heating the polymer coated substrate to above the melting point of the polymer (page 3493 section 2.1).

	Regarding claims 13 and 14, Bechara discloses bringing the porous aluminum oxide membrane with the polycaprolactone disc and heating (page 3493 section 2.1).  The contact between the polycaprolactone and the porous aluminum oxide membrane would create at least some pressure, which causes the melted polycaprolactone to be forced into the pores of the membrane when heated.

	Regarding claims 19 and 20, Du discloses washing the composition with deionized water (page 3493 section 2.1).

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 
`	Applicant traverses the 102 type rejection arguing that Fox, Du, and Bechara disclose a nanowire array and not individual polymeric nanowires

    Applicant’s argument has been fully considered, but not found persuasive.  It appears that Applicant is alleging that nanowire arrays are not individual polymeric nanowires.  Applicant has not provided support for this argument.  Additionally, Fox clearly discloses that the fabrication approaches results in densely packed PCL nanowires, wherein the nanowires form clusters (page 3 paragraph 4.  Similarly, Du 
.
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617